DETAILED ACTION
1.	This office action is in response to application 16/994,265 filed on August 14, 2020.
Claims 1-17 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on January 20, 2020.  Examiner notes the priority documents to KR10-2020-0007202 have been received by the USPTO.
The Information Disclosure Statement (DIS) sent 08/14/2020 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 10-13 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Craft (Craft et al., US 2002/0091844 A1).



Regarding clam 1, A system comprising: an application processor  (Craft FIG. 14 Client 602 and supporting paragraphs [0089]-[0092] that is an example of an application processor.) configured to generate a read request (Craft [0091] discloses the client may begin by sending a SMB read request across network 604.) and including a data memory; (Craft [0095] discloses that Client 602 contains a client file cache into which to place the data , which is an example of an application processor data memory.)  a host processor configured to generate a read command corresponding to the read request; (Craft Fig. 14, elements SMB 632, NETBIOS 630, ATCP 628, TCP 627, IP 626, and MAC 624 that are an example of a host processor.  Craft[0091] discloses  that the client may initiate a read request by sending a 76 byte read request that is processed by server 600  at the ATCP layer of the server to read the data from the network storage unit 640.  Craft [0091] discloses SMB 732 at the Server 600 issues a read request to the file system to read the data from the network storage unit 40 into the SIC 662 file cache on INIC 622.) and a data storage device including a data storage memory, (Craft FIG. 14 Network Storage Unit 640.) wherein the data storage device transmits read data output from the data storage device according to the read command to the data memory of the application processor without passing the host processor (Craft [0092]  discloses that the data transfer from the network storage unit 64a0 to INIC 622 and to INIC 606 is performed without any of the data from the file encountering the I/O bus (i.e. I/O bus 639) or server protocol stack, i.e. without passing the host processor that executes SMB 632 through MAC 624).    


Regarding clam 10, Craft teaches all of the limitations of claim 1 above.   Craft further teaches wherein the data storage device further comprises a command processing circuit to control the data storage device so that the read data is output according to the read command.  (Craft [0091] discloses SMB 732 at the Server 600 issues a read request to the file system that reads the data from the network storage unit 40 into the SIC 662 file cache on INIC 622.) 

Regarding clam 11, Craft teaches all of the limitations of claim 10 above.   Craft further teaches  wherein the command processing circuit notifies completion of processing of the read command when the read data is transferred to the application processor.  (Craft [0092] discloses the storage unit 640 reads the requested blocks from the disk, adds ISCSI or similar protocol headers, and sends the resulting frames over network 644 to INIC 622.   Thus the command processing circuit in the data storage device notifies completion of the processing by sending the resulting frames.)


Regarding clam 12, Craft teaches all of the limitations of claim 1 above.   Craft further teaches further comprising a bus circuit coupling the application processor and the host processor, (Examiner notes that the term coupling may be interpreted to be a connection that is either direct or indirect.  Craft FIGs 1 and 14 and supporting para [0008] and [0089] discloses that the host (i.e. Client 602 elements SMB 616 to MAC 60) is connected to INIC 606 through an input/output (I/O) bus such as a peripheral component interconnect (PCI) bus 40 in Fig. 1 and I/O bus 639 in INIC 622. )
the host processor and the data storage device, (Craft FIGS 1 and 14 and supporting para [0008] and [0089] that discloses host processors on Server 600 are connected via I/O bus 639 to the INIC 622 and then to Network Storage unit 640 via network 644).
or the data storage device and the application processor.  (Craft FIGS 1 and 14 and supporting para [0008] and [0089] that discloses the Network Storage Unit 640 are connected to network 644 and through an I/O bus connecting INIC 606 to the Client via an I/O bus drawn on FIG. 14 such as shown in FIG 1 as I/O bus 40.

Regarding clam 13,  Craft teaches all of the limitations of claim 1 above.   Craft further teaches wherein the application processor further generates a write request and write data, (Craft [0096] discloses that the system may process requests, and will generate a write request to write SMB file to a server.)
the application processor stores the write data in the data memory, and the application processor transfers the write data to the data storage device without passing the host processor.  (Craft FIG. 5 and supporting paras [0069] discloses that a host and INICs may be connected using an I/O bus and a request for data between that is cached in an INIC may never cross the I/O bus of the host memory bus and without ever entering the host by transferring data using DMA over the I/O bus between the INICS.   Craft [0069] discloses that the data transfer is between (i.e. to and from) a First INIC Storage UNIT 66 (such as INIC 606) and an INIC connect to a NTH INIC STORAGE UNIC 315 (such as an INIC on Network Storage UNIT 640), where data to a Network Storage UNIT 640 would be a write. Thus Craft FIG. 1 INIC FILE CACHE 80 may contain cached data needed for a request such as a write command, and 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Craft and further in view of Kimmel (Kimmel et al., US 2010/0017496 A1).

Regarding clam 2, Craft teaches all of the limitations of claim 1 above. However, Craft does not explicitly disclosed a shared memory, thus does not explicitly discloses further comprises a data shared memory storing the read data, and wherein the data shared memory includes an address space shared with the data memory. 
Kimmel, of a similar field of endeavor, further discloses further comprises a data shared memory storing the read data, (Kimmel, FIG. 5A, Shared Memory 51 and supporting paras [0036]-[0038] that shows that a multitude of Network Modules 44 (such as the network   ) 
and wherein the data shared memory includes an address space shared with the data memory. (Kimmel discloses that the shared memory may be controlled by one or more address regions, where the collection of address regions is an example of an address space.) 
Craft and Kimmel are in a similar field of endeavor as both relate to network storage systems that use off the shelf IO techniques such as Infiniband and/or Ethernet.  Thus it would have been obvious to a person of ordinary skill in the art to implement the shared memory of Kimmel to communicate between network modules into the solution of Craft.  One would be motivated to do so in order to (Kimmel [0016]-[0017] improve input/output (I/O) throughput and reduce latency in a network storage system by implementing efficient direct memory access (DMA) mechanisms between the shared memory that allows for access to memory for reading and/or writing independently of the central processing units of the clients and/or hosts that is well suited for SANs as described by Craft.) 
The reasons for obviousness regarding claims 3-9 and 14-17 are the same as those presented for claim 2 above.
 
Regarding clam 4, the combination of Craft and Kimmel teaches all of the limitations of claim 2 above.   Craft further teaches wherein the application processor further comprises a first data input / output (IO) control circuit to transfer the read data received from the data storage device to the data memory.  (Craft FIG. 14, intelligent network interface card INIC 606 which handles input/output to the client 602 and is an example of an input/output control circuit to receive data from the data storage device)
The motivation to combine Kimmel into Craft is the same as set forth in claim 2 above.

Regarding clam 5, the combination of Craft and Kimmel teaches all of the limitations of claim 4 above.  
Craft in view of Kimmel further teaches wherein the data storage device further comprises a second data IO control circuit to transfer the read data stored in the data shared memory to the data memory.  (Craft Figure 14, network storage unit 640 that may be connected to the shared memory of Kimmel using the D-module described in Kimmel [0041] to access shared memory 51 and then further to connect to any other INICs (such as needed) via a N-Module), where the D-Module connected to the Storage Devices (i.e. network storage unit 640) is an example of a second data IO control circuit.   See also Kimmel [0050] that discloses the techniques of Kimmel may be implemented in programmable circuitry.)
The motivation to combine Kimmel into Craft is the same as set forth in claim 2 above.

Regarding clam 6, Craft teaches all of the limitations of claim 1 above.  
wherein the host processor comprises: an application processor shared memory configured to store the read request provided by the application processor; (Craft FIG. 14 discloses Server 600 contains the network stack TCP627,  IP 626 and MAC 624.   See also Craft Fig 1 and supporting paras [0047] that discloses the solution consists of a host containing a network stack and host memory 33 and is connected to a NIC 22.   Thus the Server 600 showing SMB 632 to MAC 624 is an example of a host that is connected to an INIC 622. Craft[0091] discloses sending a 76 byte read request that is processed by server 600  at the ATCP layer of the server to read the data from the network storage unit 640.  Thus Craft in view of Kimmel that performs DMA access between the INICs would store the read request provided by the Client (i.e. application server) in shared memory configured to store the read request provided by the client.)
a request management circuit configured to monitor the application processor shared memory; (Craft [0091] discloses that INIC 622 on the server recognizes the message type, thus suggesting it is monitoring the incoming messages for the INIC.   Craft in view of Kimmel would monitor the incoming messages from the Client INIC 606 using shared memory and the portion of the INIC 622 that polls inbound requests is an example of a request management circuit. )
and a command control circuit configured to generate the read command corresponding to the read request stored in the application processor shared memory. (Craft [0091] discloses SMB 732 at the Server 600 issues a read request to the file system to read the data from the network storage unit 40 into the SIC 662 file cache on INIC 622.   Thus Craft in view of Kimmel that performs DMA access would issue a read request based on the read request from the client (application processor) in the NIC 606 memory, which would be shared 
The motivation to combine Kimmel into Craft is the same as set forth in claim 2 above.


Regarding clam 7,  the combination of Craft and Kimmel teaches all of the limitations of claim 6 above.   
Craft in view of Kimmel further teaches wherein the request management circuit controls the command control circuit so that the read command corresponding to the read request is generated when the read request is stored in the application processor shared memory, and records a flag representing completion of processing of the read command in the application processor shared memory when processing of the read command is completed.   (Craft[0091] discloses sending a 76 byte read request that is processed by server 600  at the ATCP layer of the server to read the data from the network storage unit 640.   Craft in view of Kimmel would monitor the incoming messages from the Client INIC 606 using shared memory and the portion of the INIC 622 that polls inbound requests is an example of a request management circuit.  The portion of Server 600 SMB 632 to MAC 624 that generates the read request is an example of a command control circuit.   Thus Craft discloses the request management circuit controls the command control circuit so that the read command corresponding to the read request is generated when the read request is stored.   Craft in view of Kimmel discloses this is when the read command is stored in in shared memory in Kimmel FIG. 5A, Shared Memory 51 and supporting paras [0036]-[0038] that shows that a multitude of 

Regarding clam 8, Craft teaches all of the limitations of claim 1 above.   Craft further teaches wherein the application processor comprises: a request generating circuit configured to generate the read request; (Craft FIG. 14 Client 602 and supporting paragraphs [0089]-[0092] that is an example of an application processor. Craft [0091] discloses the client may begin by sending a SMB read request across network 604.)
and a shared memory control circuit configured to transfer the read request to the application processor (Craft [0091] discloses , the client may begin by sending a SMB read request across network 604.  See also Craft Fig. 1 INIC Memory 46 containing Frame Buffers 77 for transfer of data between INICs.   Thus the solution of Craft in view of Kimmel would send the read request using DMA at the INIC 606 using shared Frame Buffers 77 for transfer of data and the INIC 606 is an example of a shared memory control circuit.)
and to monitor completion of processing of the read request.  (Craft [0095] discloses that the INIC 606 monitors read replies which signal read completions.)




Regarding clam 9, the combination of Craft and Kimmel teaches all of the limitations of claim 8 above.   
Craft in view of Kimmel further teaches wherein the shared memory control circuit records a flag representing completion of processing when processing of the request is completed and the request generating circuit performs a subsequent operation by receiving the read data from the data memory.  (See Craft[0091]  in view of Kimmel FIG. 5A, Shared Memory 51 and supporting paras [0036]-[0038] and Kimmel [0044] as detailed in claim 7 above that discloses that a mailbox in the D-module used for shared memory access may use an area of memory that a CPU can check the completion status via a read access, thus is an example of a flag to determine the last data in a transfer has completed.


Regarding claim 14, Craft teaches all of the limitations of claim 13 above.  Craft further teaches to store the write data, (Craft [0096][ discloses Craft writes data. )
However, Craft does not explicitly teach wherein the data storage device further comprises a data shared memory to store the write data, and the data shared memory includes an address space shared with the data memory.  
Kimmel, of a similar field of endeavor, further teaches wherein the data storage device further comprises a data shared memory to store write data (Kimmel, FIG. 5A, Shared Memory 51 and supporting paras [0036]-[0038] that shows that a multitude of Network Modules 44 (such as the network modules that may be the INICs of Craft) may interface with D-Module that connect clients to Storage Devices.  See also Craft Fig. 1 INIC Memory 46 containing Frame 
 and the data shared memory includes an address space shared with the data memory.  (Kimmel discloses that the shared memory may be controlled by one or more address regions, where the collection of address regions is an example of an address space.) 


Regarding claim 16, the combination of Craft and Kimmel teaches all of the limitations of claim 14 above.   Craft further teaches wherein the application processor further comprises a first data IO control circuit to transfer the write data stored in the data memory to the data storage device.  (Craft [0092], [0096], and [0048] discloses INIC 622 sequencers that are hardware component that provide upper layer processing of network messages.   Thus when the network messages are write messages, it would perform upper level processing of write messages received from the upper layer of Client 602 and designated for Network Storage Unit 640).


s 3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Craft in view of Kimmel and further in view of SCSI CRM (SCSI Commands Reference Manual, 100293068, Rev. J October 2016)

Regarding clam 3, the combination of Craft and Kimmel teaches all of the limitations of claim 2 above.   Craft and Kimmel discloses the read may be a SCSI read, however does not discuss the specifics of a SCSI read request.  Thus the combination doesn’t explicitly disclose  wherein the application processor transfers offset information regarding an address of the data memory along with the read request to the host processor, the host processor transfers the read command with the offset information to the data storage device, and the data storage device stores the read data in the data shared memory at an address corresponding to the offset information.  
SCSI CRM further discloses wherein the application processor transfers offset information regarding an address of the data memory along with the read request to the host processor, (SCSI CRM, page 134, line 12 discloses the READ CMD (6) contains a logical Block Address) the host processor transfers the read command with the offset information to the data storage device, (Craft ) and the data storage device stores the read data in the data shared memory at an address corresponding to the offset information.  (Craft [0051] discloses that the data mapping from the logical file format (i.e. the logical block address) to the physical block format (i.e. physical address) is performed by the storage unit.   Thus when Craft [0092]-[0095] in view of SCSI CRM  discloses that the data transfer from the network storage unit 640 to INIC 622 and to INIC 606 and passed to the NetBios/SMB it will analyze the headers and 
Craft, Kimmel, and SCSI CRM are all in a similar field of endeavor as all relate to supporting storage systems using the SCSI protocol.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the SCSI CRM command syntax into the solution of Craft and Kimmel that implement SCSI storage command.   One would be motivated to do so in order to (SCSI CRM page 24, lines 5-11) support industry standards such as: INCITS 515 SCSI Architecture Model - 5 (SAM-5) Revision 11, INCITS 502 SCSI Primary Commands - 5 (SPC-5) Revision 10, INCITS 506 SCSI Block Commands - 4 (SBC-4) Revision 10, etc..

Regarding claim 15, the combination of Craft and Kimmel teaches all of the limitations of claim 14 above.   However, the combination does not explicitly teach using an offset thus does not explicitly teach wherein the application processor transfers offset information regarding an address of the data memory where the write data is stored along with the write request to the host processor, the host processor transfers the write request with the offset information to the data storage device, and the data storage device stores the write data in the data shared memory at an address corresponding to the offset information.  
SCSI CRM, of a similar field of endeavor, further discloses wherein the application processor transfers offset information regarding an address of the data memory where the write data is stored along with the write request to the host processor,  (Craft [0096]-[0097] 
the host processor transfers the write request with the offset information to the data storage device, and the data storage device stores the write data in the data shared memory at an address corresponding to the offset information.  (Craft [0096]-[0097] discloses the Server 600 and INIC 622 passes the SCSI write command to the Network Storage Unit that writes the data to the storage device.  SCSI CRM Page 249 3.60 WRITE (10) command documentation lines 1-13 that documents the SCIS WRITE (10) command, which includes a Logical Block Address which is an example of an offset since LBA are relative to LBA 0.   Thus Craft in view of Kimmel that perform SCSI writes to the storage device would write the data at the physical address associated with the logical block address of the write request.)
Craft, Kimmel, and SCSI CRM are all in a similar field of endeavor as all relate to supporting storage systems using the SCSI protocol.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the SCSI CRM command syntax into the solution of Craft and Kimmel that implement SCSI storage command.   One would be motivated to do so in order to (SCSI CRM page 24, lines 5-11) support industry standards such 

Regarding claim 17, the combination of Craft and Kimmel teaches all of the limitations of claim 16 above.   However, the combination does not explicitly disclose an offset, thus does not explicitly discloses wherein the data storage device further comprises a second data IO control circuit to transfer the write data to the data shared memory referring to the offset information.
Craft in view of Kimmel further discloses wherein the data storage device further comprises a second data IO control circuit to transfer the write data to the data shared memory referring to the offset information. (Craft [0051] discloses that the data mapping from the logical file format (i.e. the logical block address) to the physical block format (i.e. physical address) is performed by the storage unit.   Kimmel, FIG. 5A, Shared Memory 51 and supporting paras [0036]-[0038] that shows that a multitude of Network Modules 44 (such as the network modules that may be the INICs of Craft) may interface with D-Module that connect clients to Storage Devices.  See also Craft Fig. 1 INIC Memory 46 containing Frame Buffers 77 for transfer of data between INICs.   Thus the solution of Craft in view of Kimmel would send the writes request from the intermediate INIC 622 to the Network Storage Unit 640 which would read the data from the intermediate node using a DMA read from its frame buffers using a DMA request (i.e. using shared memory).  Thus when Craft [0096]-[0097] in view of Kimmel and  SCSI CRM  


Conclusions
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Raduchel et al., US 2018/0063555 A1, especially FIG. 3A and supporting paras [0079]-[0085] which discloses a GPU that performs DMA operations to read data from and to write data to host memory.  Note also that the host NIC may perform DMA to the memory, thus providing a path from the GPU to the host memory and then to the host NIC to send data packets on the network as detailed in [0083]. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        /William E. Baughman/Primary Examiner, Art Unit 2138